USCA1 Opinion

	




          March 6, 1996         [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 95-2008                                    UNITED STATES,                                      Appellee,                                          v.                              SANTIAGO PANZARDI LESPIER,                                Defendant, Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                 [Hon. Raymond L. Acosta, Senior U.S. District Judge]                                          __________________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                            Cyr and Stahl, Circuit Judges.                                           ______________                                 ____________________            Elfrick Mendez Morales on brief for appellant.            ______________________            John C. Keeney, Acting Assistant Attorney General, Theresa M.B.            ______________                                     ____________        Van Vliet, Chief, Criminal Division U.S. Department of Justice, Philip        _________                                                       ______        Urofsky, Trial Attorney, Criminal Division Department of Justice, on        _______        brief for appellee.                                 ____________________                                 ____________________                                    Per  Curiam.   Defendant  Santiago Panzardi-Lespier                      ___________            appeals from the district court judgment and sentence entered            on  a  jury  verdict  finding him  guilty  of  conspiring  to            distribute more than 1000 pounds of marijuana in violation of            21  U.S.C.    841(a)(1) and 846 and possessing less than 1000            pounds of marijuana with intent to distribute in violation of            21 U.S.C.   841(a)(1) and 18 U.S.C.   2.   We briefly address            the two major points defendant raises on appeal.                 1.   We need not  resolve defendant's argument  that the            district court erred in not dismissing the indictment because            no  evidence linking  defendant  to the  alleged offense  was            presented to the grand jury.  Defendant waived that objection            to the indictment by not raising it before the trial.  United                                                                   ______            States  v. Mack, 892 F.2d 134, 135-136 (1st Cir. 1989), cert.            ______     ____                                         _____            denied, 498 U.S. 859 (1990); Fed.R.Crim.P. 12(b).             ______                 Defendant has offered no  explanation for his failure to            comply with  Rule 12, and he has made no showing of cause for            relief  from the waiver.  Further, in ruling on defendant's              2255 petition, the district  court specifically rejected  his            claim  of ineffective  assistance of  counsel for  failure to            object to the indictment, and defendant has not appealed from            that  ruling.   Accordingly  we  will not  consider  his late            challenge to the indictment.                 2.   Defendant  also  argues that  he was  substantially            prejudiced by  spillover evidence  from the other  counts and                                         -2-                                          2            defendants  and  that the  district  court  erred in  denying            severance of counts and defendants.  We also need not resolve            that  argument because  defendant  waived this  objection  by            failing to raise it before trial.                 Requests  for severance  of counts  or  defendants under            Federal Rule of Criminal Procedure 14 must be raised prior to            trial.  Fed.R.Crim.P. 12(b)(5);  United States v. McLaughlin,                                             _____________    __________            957 F.2d 12, 18 (1st Cir. 1992).                 Defendant first  raised his claim for severance in the              2255 petition filed five years after  trial.  Accordingly, we            will not consider it now.                 Affirmed.  Loc.R. 27.1.                 ________                                         -3-                                          3